Title: To Thomas Jefferson from Samuel Smith, 8 December 1808
From: Smith, Samuel
To: Jefferson, Thomas


                  
                     Dr. Sir/
                     Washn. 8 Decr. 1808
                  
                  I do myself the honor to Inclose for your perusal—three letters just recieved.—I will only observe that—this will be another Charge of French Influence, and that if Turreau has recd Money—for those permits he ought instantly to be put out of the Country
                  your Obed Servt
                  
                     S. Smith
                     
                  
               